Citation Nr: 1234382	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to a TDIU.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss (rated as 50 percent disabling) and tinnitus (rated as 10 percent disabling) with a combined disability rating of 60 percent.  

2.  The competent evidence is in equipoise as to whether the Veteran is unemployable as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's fully favorable decision in this matter, the Board finds that no discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Service connection is in effect for bilateral hearing loss, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling.  His combined disability rating is 60 percent.  Given the fact that the Veteran's service connected disabilities affect a single body system and arise from a common etiology, they are considered a single disability for purposes of 38 C.F.R. § 4.16(a).  As these disabilities combine to 60 percent, the Veteran has a single service-connected disability ratable at 60 percent and thus meets the schedular criteria required by 38 C.F.R. § 4.16(a).

The Veteran stated in his August 2009 claim for a total rating based on unemployability that he worked as a machinist from 1965 until 1983.  He also indicated that he did not leave this job because of his disability.  He has not worked since that time.  The Veteran's records further indicate that previously he has also worked as an aircraft mechanic and repairing oil pipelines.  He completed four years of high school and one year of Air Force machinist school.

The Veteran contends that his tinnitus and hearing loss prevent him from securing or following any substantially gainful occupation.

The Veteran's records from the Columbia VA Medical Center indicate that he was evaluated for a binaural hearing aid in June and July 2008 and was noted to have "significant functional impairment."

The Veteran submitted a March 2010 letter from a private clinical audiologist who reported that the Veteran had "severe to profound slightly mixed hearing loss in the right ear and a moderate to profound mixed hearing loss in the left ear."  The audiologist opined that the "[V]eteran's hearing loss poses an extreme handicap on his ability to communicate and in my opinion would make him unemployable."  He further opined that the Veteran could not work in a high noise environment, would have difficulty with face to face or telephone communication, and would pose a significant safety risk in any job involving driving, transportation, or moving machinery, even with the aid of hearing amplification.

In May 2012 the Veteran was afforded a VA examination with an audiologist.  The audiologist found that the Veteran's sensorineural hearing loss and tinnitus did impact the Veteran's daily life and ability to work because of his difficulty in understand speech in any situation.  The examiner opined that "with reasonable accommodation according to the Americans with Disabilities Act, hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact," but acknowledged that the Veteran had limited ability to communicate face to face or on the telephone, affecting both physical and sedentary employment that was dependent on verbal communication.

While the Board acknowledges that there are conflicting opinions of record regarding the Veteran's employability, the Board is persuaded that the evidence is at least in equipoise regarding the impact of the Veteran's service connected disabilities on his ability to work.  "[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail".  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Such balance has been obtained in this case.  In this case, both the March 2010 private audiologist and the March 2012 VA audiologist have provided competent and credible opinions regarding the Veteran's functional impairment due to hearing loss, with both examiners reflecting many of the same concerns, such as the Veteran's inability to communicate in person or on the telephone and to understand instructions.  While the examiners came to differing ultimate conclusions regarding the Veteran's ability to work in a setting with special accommodations and hearing assistance, there remains on the record competent evidence that the Veteran is unemployable due solely to his service-connected disabilities which is not outweighed by evidence to the contrary.  

After a review of the evidence and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  This finding considers the Veteran's limited education and his employment history as a mechanic and machinist, as well as the severe level of disability due to hearing loss and tinnitus.  These disabilities make it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  Thus, the Board finds that the evidence is at least in equipoise, and entitlement to a TDIU is granted.  Id.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


